ON MOTION FOR REHEARING
GRIFFIN, Judge.
We grant the appellant/cross-appellee’s motion for rehearing for the purpose of withdrawing our previous opinion filed May 17, 1990 and substitute the following opinion in lieu thereof.
We affirm the judgment appealed in all respects. The cross-appeal is without merit because a judgment against a statutory trustee pertains only to the assets of the dissolved corporation and does not create personal liability on the part of the trustee. The judgment accurately reflects this fact.
AFFIRMED.
DAUKSCH and COWART, JJ. concur.